DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is response to papers filed on 5 NOV 2021.
Election/Restrictions
Applicant's election without traverse of species: nucleotides 182-4655 of SEQ ID NO: 1 and (B) AAV8 in the reply filed on 5 NOV 2021 is acknowledged. 
Priority
This application is a 371 of PCT/US2018/015957. Applicant’s claim for the benefit of a prior-filed application PCT/US2018/015957, filed 30 January 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of a prior-filed provisional application 62/451,963, filed on 30 January 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Claim Status
	Claims 4-5 and 20-21 are cancelled. Claims 2, 3, 6, 9, 13, 15, 17, 19, and 22-23 are amended. Claims 24-26 are new. Claims 1-3, 6-19, and 22-26 are pending and under examination.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 26 JUL 2019 and 13 JAN 2022 have been considered by the examiner. The signed and initialed PTO Forms 1449 are mailed with this action.
Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Lee–BYRNE------– BHANOT
Claims 1-3, 6-10, 15-19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Lee YM, Kwon J, Weinstein DA, Chou JY. 376. Correction of Metabolic Abnormalities in Murine Glycogen Storage Disease Type Ib by Gene Therapy. Abstract only. Molecular Therapy. 2015 May 1;23:S150; cited in IDS filed on 26 JUL 2019),  BYRNE (WO2015081101A1; publ. 4 JUN 2015; cited in IDS filed on 26 JUL 2019), and BHANOT (US20050261233A1; publ. 24 NOV 2005).
Claim 1 is directed to a recombinant nucleic acid molecule comprising nucleotides 182-4655 of SEQ ID NO: 1. SEQ ID NO: 1 is disclosed as a vector construct (p. 5 final ¶) comprising:
	ITR - nucleotides 17-163
	G6PC promoter/enhancer (GPE) - nucleotides 182-3045
	Intron - nucleotides 3185-3321
	Human G6PT coding sequence - nucleotides 3366-4655
ITR - nucleotides 4868-5003.
In regard to a vector comprising a GPE promoter and a human G6PT transgene, Lee reported the efficacy of liver G6PT delivery mediated by two human G6PT-expressing recombinant adeno-associated virus (AAV) pseudotype 2/8 (rAAV8) vectors. Lee described the first vector as a single-stranded vector containing a 2864-bp of the human G6PC 
Lee does not disclose the nucleic acid sequences of the rAAV vectors comprising G6PT.
BYRNE WO2015081101A1 is directed to improved adeno-associated virus (AAV) vectors for gene therapy applications in the treatment of glycogen storage disease, particularly glycogen storage disease type la (GSD-Ia) (Abstract). BYRNE describes recombinant nucleic acid molecules, vectors and recombinant AAV that include a G6PC promoter/enhancer, a synthetic intron, a G6PC coding sequence (such as a wild-type or codon-optimized G6PC coding sequence), and stuffer nucleic acid sequence situated between the G6PC promoter/enhancer and the intron, as well as between the intron and the G6PC coding sequence (Abstract). BYRNE teaches embodiments where the nucleic acid sequences are flanked by inverted terminal repeats (ITRs; including SEQ ID NO: 1; p. 2 ¶4; pp. 5-6 joining ¶).  BYRNE reports that the recombinant AAVs exhibit highly efficient liver transduction and are capable of correcting metabolic abnormalities in an animal model of GSD-Ia (Abstract).
BYRNE’s SEQ ID NO: 1 is the nucleotide sequence of the UF11-GPE-G6PC plasmid, including the following features:
ITR - nucleotides 17-163
G6PC promoter/enhancer - nucleotides 182-3045
Stuffer - nucleotides 3051-3184 
Intron - nucleotides 3185-3321
Stuffer - nucleotides 3322-3367
G6PC coding sequence - nucleotides 3368-4441
ITR - nucleotides 4674-4819

BYRNE provides the complete vector backbone for instant SEQ ID NO: 1 except for nucleotide positions 3361-4685. This region corresponds to the G6PT sequence, identified in the specification as being nucleotide positions 3366-4655 (p. 5 final ¶), with approximately 35 remaining unidentified nucleotides occurring at sequence positions 3361-3365 and 4656-4685. BYRNE is directed to treatment of GDS-I and more specifically, GSD-Ia disorders resulting from defects in G6PC/G6Pase-α. Therefore, BYRNE’s vector comprises the G6PC transgene. However BYRNE points to the role of G6PT in GSD-Ib disorders (p. 8 ¶4), stating, “GSD-1 consists of two autosomal recessive disorders, GSD-Ia and GSD-lb. GSD-Ia results from a deficiency in glucose-6-phosphatase-α. Deficiencies in the glucose-6-phosphate transporter (G6PT) are responsible for GSD-lb.”
BYRNE does not disclose the nucleic acid sequence of G6PT.
BHANOT teaches that G6Pase deficiency results in glycogen storage disease, also known as Van Gierke disease, primarily resulting in hypoglycemia [0005]. BHANOT describes how the G6Pase protein system is composed of at least a catalase (G6PC1) and a translocase (G6PT1) and that defects in G6PC1 are associated with glycogen storage disease type I (GSDI, later referred to as GSD Ia) and defects in G6PT1 are associated with a variant of GSD I referred to as GSD Ib [0005]. BHANOT teaches that GSD Ib presents a panoply of maladies. At infancy, GSD type Ib patients exhibit a failure to thrive, hypoglycemia-induced seizures, hepatomegaly, recurrent bacterial infections, anemia and acute lactic acidosis [0006]. BHANOT teaches compositions and methods for modulating the expression of glucose-6-phosphatase translocase (also known as Glucose-6-phosphatase/translocase, G6P Translocase, G6pt1, GSD Type Ib, GSD1b, MGC15729, PRO0685, glucose-6-phosphatase, transport protein 1, glucose-6-phosphate transporter 1, glycogen storage disease type 1b) (Abstract, [0008]) and discloses a 
Although Lee teaches rAAV8 vectors comprising G6PC promoter/enhancer (GPE) further comprising G6PT for treatment of GSD-Ib, Lee is silent as to the sequences. However, BYRNE and BHANOT teach the vector sequences and the G6PT sequence, respectively. It would have been prima facie obvious to one of ordinary skill in the art to modify the vector of BYRNE by substituting the G6PT nucleotide sequence taught by BHANOT for the G6PC nucleotide sequence of BYRNE if one were intending to provide gene therapy and/or study the in vitro or in vivo effects of G6PT with regard to GSD-Ib disorders as demonstrated by Lee. A practitioner would have a reasonable expectation of success in modifying the vector taught by BYRNE because Lee reported that rAAV vectors can express G6PT and can mediate a therapeutic effect in in vivo treatment of GSD-Ib associated disorders and BYRNE’s vector was effective in delivering a related transgene G6PC for treatment of GSD-Ia in vivo.
In regard to the unidentified sequences in instant SEQ ID NO: 1 at nucleotide positions 182-4655 (claim 1), a single nucleotide at position 3361 (upstream of the G6PT transcription start in the region of the stuffer identified in BRYNE) is likely an artifact of cloning as use of SbfI and NsiI (as disclosed in the specification, p. 21 ¶3; restriction endonuclease cleavage sites provided below) could easily produce an extra nucleotide at the cloning site. Furthermore, the "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."Id.
SbfI 
    PNG
    media_image1.png
    62
    257
    media_image1.png
    Greyscale
   NsiI 
    PNG
    media_image2.png
    68
    233
    media_image2.png
    Greyscale


Therefore the inventions of claims 1-3 and 6-10 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application in view of the prior art teachings of Lee, BYRNE, and BHANOT.
In regard to the further limitation of claims 15-18, BYRNE teaches AAV vectors were infused into 2-day-old G6pc-1- mice via the temporal vein, and infused into 2- or 4-week-old G6pc-1- mice via the retro-orbital sinus (p. 19 ¶4) thus demonstrating that the vectors were formulated in a pharmaceutically acceptable carrier for intravenous administration and administered in a method for treating GSD-I in a subject (see BYRNE claims 5-11). BYRNE discloses that the vectors may be administered to patients through an intravenous (i.v.) route (p. 42 ¶1; claim 13). Lee reports GSD-Ib mice were infused with either vector neonatally, then at age 4 weeks, and demonstrated effective treatment of GSD-Ib subjects. Lee teaches treating GSD-Ib mice by vector infusion (which the prior art clearly associates with temporal vein infusion as cited in the 112(a) rejection below) and demonstrates administering a therapeutically effective amount of rAAV8-GPE-G6PT vector as administering the vector directed significantly higher levels of hepatic G6PT expression, achieved greater reduction in hepatomegaly, and led to a better toleration of fasting in GSD-Ib mice than in mice receiving the rAAV8-miGT-G6PT vector. As Lee administered the therapeutic rAAV-G6PT vector via infusion to the mice and the mice improved, it is reasonable to conclude that Lee must have used a pharmaceutically acceptable carrier, such as media or PBS (for example, as used by Clar, cited in the 112(a) below), for the vector infusion.
In regard to the further limitations of claims 19, and 22-23, BYRNE teaches administering therapeutically effective doses as a single dose, or as two doses, and administered in the range of 1 x 1011 to 1 x 1014 viral particles (vp)/kg, such as about 1 x 1012 vp/kg (p. 42 ¶1; claims 14-18). Lee teaches administration in two doses. 
Lee–BYRNE------–BHANOT–Clar
Claims 1, 6, 11-14, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Lee YM, Kwon J, Weinstein DA, Chou JY. 376. Correction of Metabolic Abnormalities in Murine Glycogen Storage Disease Type Ib by Gene Therapy. Abstract only. Molecular Therapy. 2015 May 1;23:S150; cited in IDS filed on 26 JUL 2019),  BYRNE (WO2015081101A1; publ. 4 JUN 2015; cited in IDS filed on 26 JUL 2019), and BHANOT (US20050261233A1; publ. 24 NOV 2005), herein Lee–BYRNE------–BHANOT, as applied to claims 1 and 6 above, and further in view of Clar (Clar J, et al. Human Molecular Genetics. 2015 Apr 15;24(8):2287-96; cited in IDS filed on 26 JUL 2019).
Lee–BYRNE------–BHANOT render the inventions of claims 1 and 6, a vector comprising nucleotides 182-4655 of SEQ ID NO: 1, obvious as argued above. Lee–BYRNE------–BHANOT do not teach a vector that is a lentiviral/lentivirus vector.
Clar developed an HIV-based lentiviral vector expressing the human G6PC cDNA (p. 2288 ¶4) and demonstrated therapeutically effect treatment of GSD-Ia following vector delivery stating lentiviral gene therapy restored glucose-6 phosphatase activity sufficient to correct fasting hypoglycaemia during 9 months (Abstract). Thus, Clar demonstrates the effectiveness of a lentivirus vector for delivering a therapeutically effective transgene (G6PC) to mice deficient in glucose storage.  Furthermore, Clar provides the rationale and motivation for using a lentiviral vector: Gene therapy has attracted attention as a potential treatment for GSD1a, and states that most studies done on animal models were performed using recombinant adenovirus or adeno-associated virus (AAV) which demonstrated a significant correction of G6Pase activity in the liver, and markedly prolonged survival, corrected hypoglycaemia during fasting and improved biochemical parameters (p. 2288 ¶2). Clar identified the need for improving gene therapy mediated by AAV, stating that the hepatomegaly was only partially corrected on a long term, and that therapy is limited by a gradual loss of the transgene expression from episomal 
Thus, it would have been prima facie obvious to one of ordinary skill in the art before the EFD of the application to use a lentiviral vector like the HIV vector taught by Clar to express the G6PC promoter/enhancer (GPE) construct taught by Lee and BYRNE which demonstrated therapeutically effective gene delivery of G6PC in an AAV vector in order to deliver the G6PT gene taught by BHANOT for effective treatment of GSD-Ib. BYRNE and Lee teach the superior gene expression achieved with the GPE promoter/synthetic intron upstream of the therapeutic gene, and Clar provides the rationale and motivation for a lentiviral vector in order to sustain therapeutic expression in vivo by mediating genome integration, thus, solving the problem of transient expression obtained with AAV vector-mediated therapies, and possibly reducing the need for multiple vector transfusions for effectively treating GSD-I. A practitioner would have a reasonable expectation of success in modifying the lentiviral vector of Clar with the elements of the vector and G6PT gene taught by Lee-BYRNE-BHANOT because the lentiviral vector is shown to be effective in gene delivery and the GPE promoter/synthetic intron constructs were shown to effectively express the downstream therapeutic gene G6PT in treating GSD-Ib as taught by Lee. The vector, regulatory elements, and therapeutic gene would all be reasonably expected to function in delivery and expression of a therapeutic gene as taught by the prior art.
Thus the prior art teachings of Lee-BYRNE-BHANOT and Clar render the invention of claims 11-14 and 24-26 obvious to one of ordinary skill in the art before the EFD of the application.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 17-23 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 26 are directed to a method of treating a subject diagnosed with a glycogen storage disease, comprising selecting a subject with glycogen storage disease type lb (GSD-lb)and administering to the subject a therapeutically effective amount of a recombinant virus (rAAV, claim 17; lentivirus, claim 26). An effective amount to do what?
The recitation implies a genus of undisclosed phenotypes by which “therapeutically effective amount” is to be determined and/or identified, thereby rendering the claim indefinite. A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)).
For example: 
¶1 p. 12 defines a therapeutically effective amount as a quantity sufficient to achieve a desired effect in a subject, … the effective amount of the agent will be dependent on several factors, including, but not limited to the subject … being treated, and the manner of administration of the therapeutic composition.
¶1-2 p. 25 discloses the dosages of the two vectors administrated to the G6p1-/- mice were adjusted in this study to yield comparable levels of restoration of hepatic G6PT activity. The specification further discloses that the physiology of the recipient must be considered, since vector dilution occurs during the rapid growth of transduced neonatal liver, two serial

If there are multiple ways to measure “therapeutically effective amount”, to wit, dosage(s), age at and route of administration, and/or phenotypic results, yet each yields a different result, then the claim may be indefinite because it is unclear which method is to be performed to determine infringement. 
Furthermore, as a therapeutically effective amount, defined on the basis of a desired outcome, is indefinite in regard to different practitioners may have different “desired” outcomes depending on the purpose of treatment and/or administration of the recombinant virus and thus a therapeutically effective amount introduces an element of subjectivity into the claims.
A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014) (holding the claim phrase "unobtrusive manner" indefinite because the specification did not "provide a reasonably clear and exclusive definition, leaving the facially subjective claim language without an objective boundary"). See MPEP 2173.05(b).
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Appropriate correction is required. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 17-23 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 17 and 26 lack written description for the route(s) of administration and/or dosage(s) of administration of the corresponding viral vectors that form the nexus of a therapeutically effective amount of the viral vector and the claimed functional outcome of a method of treating a subject diagnosed with GSD-Ib. 
In analyzing whether the written description requirement is met for genus claims (claims 17 and 26), it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).

The specification discloses examples of treating GSD with rAAV vectors only (Examples 1 and 2). No lentiviral vectors were actually tested and/or generated. In regard to the claimed function of a therapeutically effective amount, the vectors were administered by a single route (i.v./temporal vein infusions) at two different ages/times (p. 21 ¶3) and at dosages that varied according to the time of the dosage and according to the vector construct administered (pp. 24-5 joining ¶). The specification discloses that the dosages of the two vectors (one based on SEQ ID NO: 1 “GPE” and the other based on SEQ ID NO: 2 “miGT”) administrated to the G6p1-/- mice were adjusted to yield comparable levels of restoration of hepatic G6PT activity. In other words, the therapeutically effective amount varied for each vector according to the dosage of vector administered. Furthermore, the specification discloses that because of vector dilution that occurs during the rapid growth of transduced neonatal liver, two serial doses were required to treat the mice effectively. For GPE mice the dosages were 0.7 x 1013 viral particles (vp)/kg followed at 4 weeks with a second dose of 2 x 1013 vp/kg. For rAAV-miGT-G6PT, both of the doses were two-fold higher than for the GPE mice (p. 25 ¶2).
The relevant prior art teaches similar discrepancies for therapeutically effective amounts based on vectors and dosage and examples are primarily limited to i.v. temporal- or tail-vein infusion or sub-orbital sinus administration. 
Yiu (Yiu WH, et al. Molecular Therapy. 2010 Jun 1;18(6):1076-84; cited in the IDS filed on 26 JUL 2019) teaches administration of an rAAV8-GPE vectors expressing G6Pase into 2-day-old G6pc−/− mice via the temporal vein, or infused into 2- or 4-week-old G6pc−/− mice via the 11 vg/mouse, equivalent to 1.5 × 1013 vg/kg for all three treatment groups (p. 1081 ¶3).
Yiu (Yiu WH, et al. Journal of Hepatology. 2009 Nov 1;51(5):909-17) infused
neonatal GSD-Ib mice with adeno-associated virus (AAV) carrying G6PT (AAV8-G6PT) at age 2 days with 6 × 1013 vp/kg via the temporal vein while simultaneously terminating glucose therapy. The transgene was successfully delivered to both the liver and bone marrow and there was no premature death of the infused animals before the age of 3 months (p. 911 ¶4-5).
Clar (Clar J, et al. Human Molecular Genetics. 2015 Apr 15;24(8):2287-96; cited in IDS filed on 26 JUL 2019) teaches effective therapeutic doses in mice with an HIV-based lentiviral vector expressing the human G6PC cDNA under the control of a liver-specific murine transthyretin (mTTR) promoter (HIV-mTTR-hG6PC virus) of 4 × 107 to 10 × 107 transducing units administered via an i.v./temporal vein route (p. 2288 ¶4 and p. 2294 ¶2).
Grinshpun (Grinshpun A, et al. Molecular Therapy. 2010 Sep 1;18(9):1592-8) teaches expression of human G6Pase via transduction with an FIV-based vector administered at a dosage of 3 × 107 FIV viral particles to neonatal G6Pase-α−/− mice via the temporal vein was insufficient in the absence of additional administration of glucose to have a therapeutic effect as survival of transduced mice was not prolonged over those that received glucose injections alone (p. 1593-4 joining ¶). Additionally, the vector transduced mice continued to suffer from hypoglycemia, their lipid profile exhibited the typical pathological values, and they exhibited severe hepatomegaly and nephromegaly (p. 1593-4 joining ¶). Furthermore, Grinshpun teaches that more than one dose is indicated when treating GSD via vector-mediated gene therapy. Grinshpun states that previous studies showed that repeated viral administrations improved gene therapy efficacy (p. 1594 ¶2). Grinshpun therefore administered an initial dose of 3 × 107 FIV-hAAT-G6Pase viral particles on day 1 to a new cohort of mice and a second dose of 9 × 107 viral particles at 7 days of age via the retro-orbital sinus (p. 1594 ¶2). Under such conditions, with continued administration of glucose, therapeutic effects were achieved (p. 1594 ¶2). Furthermore, Grinshpun states that fatalities in the treated group that occurred during the first month of life were most likely due to suboptimal vector administration (p. 1594 ¶2). When experiments were terminated, Grinshpun determined viral vector copy numbers in the livers of 
For inventions in an unpredictable art, adequate written description of a genus, which embraces widely variant species cannot be achieved by disclosing only one or a few species within the genus. See, e.g., Eli Lilly. Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces. If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, first paragraph.
The prior art thus discloses that therapeutically effective routes and dosages may be determined that are vector sensitive and/or specific without undue experimentation, however, prior art also teaches that not all dosages are therapeutic for every AAV or lentiviral vector.
Without a correlation between the dosage and route(s) of delivery and the therapeutically effective function, the claims do little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).
Accordingly, the limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of administering (by any route) a rAAV or recombinant lentivirus at any dosage that is therapeutically effective in treating a subject suffering from GSD-Ib, at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc).

Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee YM, Pan CJ, Koeberl DD, Mansfield BC, Chou JY. The upstream enhancer elements of the G6PC promoter are critical for optimal G6PC expression in murine glycogen storage disease type Ia. Molecular genetics and metabolism. 2013 Nov 1;110(3):275-80; cited in IDS filed on 26 JUL 2019.
Conclusion
Claims 1-3, 6-19, and 22-26 are rejected. No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                          

/KEVIN K HILL/Primary Examiner, Art Unit 1633